     Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 1 of 12



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE DIXON,                         :         No. 3:17-CV-1827
                            Plaintiff :
                                      :         Judge Mariani
                v.                    :         Magistrate Judge Schwab
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS, JOHN E. WETZEL,          :         Electronically Filed Document
ROBERT SMITH, W FRANTZ, WENDY         :
NICHOLAS, GARY LOWE, MR.              :         Complaint Filed 10/05/17
MINNIG, MR. SCHAEFFER, ITW FOOD :
EQUIPMENT GROUP, LLC, MS.             :
ANTHONY, TAMMY RISHEL, MS.            :
YOUNG, LESLIE BLAIR-MORRISON,         :
CYNTHIA FREELAND, CORRECT             :
CARE SOLUTIONS, LLC, and              :
CHRISTOPHER OPPMAN                    :
                         Defendants :


  BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OF
   DEFENDANTS ANTHONY, BLAIR-MORRISON, FRANTZ, LOWE,
MINNIG, NICHOLAS, OPPMAN, SCHAEFFER, SMITH, WETZEL, YOUNG
    and THE PENNSYLVANIA DEPARTMENT OF CORRECTIONS

                          PROCEDURAL HISTORY

     Plaintiff initiated this action on October 5, 2017. Doc. 1. Regarding the

Commonwealth Defendants, the original complaint named Defendants Anthony,

Blair-Morrison, Frantz, Minnig, Oppman, Schaeffer, Smith, Wetzel, Young, and the

Pennsylvania Department of Corrections.   On February 28, 2018, Plaintiff filed an

Amended Complaint naming Defendants Nicholas and Lowe. Doc. 28. Defendants
      Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 2 of 12



Anthony, Blair-Morrison, Frantz, Minning, Oppman, Schaeffer, Smith, Wetzel,

Young and the Pennsylvania Department of Corrections (“Commonwealth

Defendants”) filed a Motion to Dismiss the Amended Complaint on April 30, 2018,

Doc. 42; however, after discussion with the Court, the Commonwealth Defendants

consented to the dismissal of the motion, without prejudice to their right to raise the

issues in a subsequent Motion for Summary Judgment. Doc. 65.           Commonwealth

Defendants filed an answer to the Amended Complaint, with leave of court, on

February 11, 2019. Doc. 73. See also, Doc. 77.

      The parties have exchanged written discovery and Defendants have taken the

deposition of Plaintiff. On April 25, 2019, the parties advised the Court that they

intend to raise failure to exhaust administrative remedies as an affirmative defense in

this action. Doc. 82. The Court subsequently issued an Order staying all discovery

deadlines and setting a July 31, 2019, deadline for the filing of dispositive motions on

the issue of exhaustion. Doc. 85. Commonwealth Defendants are filing a Motion for

Summary Judgment and Statement of Material Facts with exhibits contemporaneous

with this brief in support thereof.

                              STATEMENT OF FACTS

      Ms. Dixon is a high school graduate who has taken some college courses.

SMF, ¶16. She first came into the custody of the Pennsylvania Department of

Corrections and SCI Muncy in 2011 and was not released until December 23, 2013.



                                           2
      Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 3 of 12



SMF, ¶¶17, 27.      Upon arrival at SCI Muncy she was provided with an inmate

handbook. SMF, ¶18. She also read DC ADM 804 after her arrival at SCI Muncy.

SMF, ¶19.

      During this first incarceration, Ms. Dixon was assigned to work in the central

kitchen, which included working with the dishwasher. SMF, ¶20. Part of her duties

included cleaning out the buckets located inside the dishwasher’s middle door. SMF,

¶21. The door opens by sliding it in an upward position and there is a hook that

holds the door open.     SMF, ¶22. Ms. Dixon maintains that the hook was not

functional and did not fully “catch” yet she concedes it was present on the door1.

SMF, ¶23. See also, Dixon, 32:18-33:8, 38:8-12. She also maintains that the frame

of the door was dented so inmates used a screwdriver to help open the door. Dixon,

39:8-40:24. Ms. Dixon did not file any grievances regarding the condition of the

dishwasher, the need for inmates to use a screwdriver to open the door, or that she

was working in a dangerous environment during her first incarceration. SMF, ¶¶24-

25. See also, Dixon, 42:19-22. She is also not aware of any inmate being injured

because of the dishwasher’s condition during this incarceration. SMF, ¶26.

      Ms. Dixon returned to SCI Muncy on or about July 7, 2015. SMF, ¶28. She

was, once again, given a copy of the inmate handbook. SMF, ¶29. At her request, she

was again assigned to work in the central kitchen. SMF, ¶30. She had the same

1
  Commonwealth Defendants refute the allegation that the dishwasher door did not
function properly but accept these allegations as true for the purposes of this motion.

                                          3
      Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 4 of 12



duties as during her first incarceration. SMF, ¶31.    Further, the same dishwasher

was present in 2015 as was present during Ms. Dixon’s first incarceration and it was

in the same condition. SMF, ¶¶32-33.

      Ms. Dixon alleges she was injured while cleaning the dishwasher on October 6,

2015. SMF, ¶34. While cleaning the dishwasher, she was in the process of removing

a bucket with her right hand as she pushed her body weight against the outside of the

machine using her left hand. SMF, ¶35. As she was doing this, the door closed on

her arm. SMF, ¶36. She was able to slide the door open with her left hand to free her

arm. SMF, ¶37.

      Ms. Dixon did not file any grievances within 15-days of her injury. SMF, ¶38.

Further, Ms. Dixon never filed a grievance regarding any of the Commonwealth

Defendants. SMF, ¶¶39-49. Additionally, she never filed a grievance regarding the

need to fix the dishwasher door (SMF, ¶50) or the central kitchen supervisors or staff

(SMF, ¶51). The first grievance filed by Ms. Dixon was received on January 6, 2016.

SMF, ¶52.

                           QUESTIONS PRESENTED

      I.    MUST PLAINTIFF’S AMENDED COMPLAINT BE DISMISSED
            BECAUSE    SHE    FAILED   TO   EXHAUST     HER
            ADMINISTRATIVE REMEDIES?

            Suggested Response:        Yes




                                             4
      Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 5 of 12



                                    ARGUMENT

      A court may grant summary judgment under Federal Rule of Civil Procedure

56(c), “if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law.”

At the summary judgment stage, the role of the court “is not to weigh evidence, but to

determine whether there is a genuine issue for trial.” Knauss v. Dwek, 289 F.Supp.2d

546, 549 (D.N.J. 2003) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986)).

      The moving party must make an initial showing that there is no genuine issue

of material fact. See Knauss, 289 F.Supp.2d at 549 (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)). The burden then shifts to the non-moving party to “make

a showing sufficient to establish the existence of [every] element essential to the

party's case, and on which that party will bear the burden of proof at trial.” Celotex

Corp., 477 U.S. at 322. In the words of the Third Circuit, “summary judgment is

essentially ‘put up or shut up’ time for the non-moving party: the non-moving party

must rebut the motion with facts in the record and cannot rest solely on assertions

made in the pleadings, legal memoranda, or oral argument.” Berckeley Inv. Group,

Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006); accord Celotex Corp., 477 U.S. at

324. If the nonmoving party “fails to make a showing sufficient to establish the



                                           5
      Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 6 of 12



existence of an element essential to that party’s case, and on which that party will

bear the burden at trial,” summary judgment is appropriate. Celotex, 477 U.S. at 322.

Summary judgment is also appropriate if the non-moving party provides merely

colorable, conclusory, or speculative evidence. Anderson, 477 U.S. at 249.

      Rule 56 specifically provides that the moving party may establish the absence

of a dispute of fact by showing that “an adverse party cannot produce admissible

evidence to support the fact.” Indeed, to defeat a motion for summary judgment, the

non-moving party must “do more than simply show that there is some metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986); see also Podohnik v. U.S. Postal Service, 409 F.3d

584, 594 (3d Cir. 2005) (stating party opposing summary judgment “must present

more than just bare assertions, conclusory allegations or suspicions to show the

existence of a genuine issue”).

      Here, the undisputed facts in the record demonstrate that there is no genuine

issue of material fact with respect to whether Plaintiff exhausted her administrative

remedies; therefore, summary judgment must be granted in favor of the DOC

Defendants.

I.    Plaintiff Has Failed to Exhaust her Administrative Remedies

      A prisoner may not bring a lawsuit based upon unconstitutional prison

conditions unless she first exhausts available administrative remedies. 42 U.S.C. §



                                         6
      Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 7 of 12



1997e(a); Nyhuis v. Reno, 204 F.3d 65, 68 (3d Cir. 2000) (“[Section] 1997e(a)

applies equally to §1983 actions and to Bivens actions.”). Claims that have not been

properly exhausted are procedurally defaulted. Spruill v. Gillis, 372 F.3d 218, 222

(3d Cir. 2004). “[T]he determination whether a prisoner has ‘properly’ exhausted a

claim (for procedural default purposes) is made by evaluating the prisoner's

compliance with the prison's administrative regulations governing inmate grievances,

and the waiver, if any, of such regulations by prison officials.” Id. Accordingly,

“[t]he level of detail necessary in a grievance to comply with the grievance

procedures will vary from system to system and claim to claim, but it is the prison's

requirements, and not the PLRA, that define the boundaries of proper exhaustion.”

Jones v. Bock, 549 U.S. 199, 218 (2007). See also Woodford v. Ngo, 548 U.S. 81,

90-91 (2006) (“Proper exhaustion demands compliance with an agency's deadlines

and other critical procedural rules because no adjudicative system can function

effectively without imposing some orderly structure on the course of its

proceedings.”); Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.2002) (“[t]o

exhaust administrative remedies, a person must follow the rules governing filing and

prosecution of a claim .... these include time limits.”).

      “[O]nce the defendant has established that the inmate failed to resort to

administrative remedies, the onus falls on the inmate to show that such remedies were

unavailable to [her].” Rinaldi v. United States, 904 F.3d 257, 268 (3d Cir. 2018)



                                             7
      Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 8 of 12



(citing Tuckel v. Grover, 660 F.2d 1249, 1253-54 (10th Cir. 2011)). Courts have

defined “available” as “capable of use for the accomplishment of a purpose” and that

which “is accessible or may be obtained.” Ross v. Blake, 136 S. Ct. 1850, 1858-59

(2016), quoting Booth v. Churner, 531 U.S. 731, 737-38 (2001). The third circuit has

identified only three circumstances in which administrative remedies may not be

available to a prisoner:

             (1)     when it operates as a simple dead end, with officers
             unable or consistently unwilling to provide any relief to
             aggrieved inmates; (2) when it is so opaque that it becomes,
             practically speaking, incapable of use, such as when no
             ordinary prisoner can discern or navigate it; or (3) when
             prison administrators thwart inmates from taking advantage
             of    a    grievance     process    through    machination,
             misrepresentation, or intimidation.

Rinaldi, 904 F.3d at 257.

      The Department of Corrections (DOC) has published DC-ADM 804 to govern

the procedures related to inmate grievances. SMF ¶¶1-2. Pursuant to this policy, an

inmate who is personally affected by a policy of the DOC or the action of a DOC

employee, is to file a written grievance to the Facility Grievance Coordinator within

15-working days after the event upon which the grievance is based. SMF ¶6-7. The

grievance must include a statement of the facts relevant to the claim including the

date and approximate time and location of the event(s) giving rise to the grievance;

the identity of any individuals who were directly involved in the event(s); any claims

the inmate wishes to make concerning violations of DOC directives, regulations,

                                          8
      Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 9 of 12



court orders, or other law; and any compensation or legal relief desired. SMF ¶8. If

the inmate is unhappy with the initial response, she may appeal the decision to the

Facility Manager. SMF ¶¶11-12. From there, she may appeal to the Secretary’s

Office of Inmate Grievances and Appeals (SOIGA) for a final review. SMF ¶13.

Unless an inmate has filed a grievance with respect to an issue and appealed any

denial to the SOIGA for a final review, she has failed to exhaust her administrative

remedies thereby procedurally defaulting her claims. Such is the case here.

      Plaintiff began working with the allegedly dangerous dishwasher as early as

2012. SMF, ¶20. Upon her return to SCI Muncy in July 2015, she again returned to

working with the same dishwasher, which remained in the same condition. SMF,

¶¶28, 30-33. Plaintiff did not file a single grievance regarding the condition of the

dishwasher or the fact that she was required to work with it. SMF, ¶¶24-25, 50-51.

She likewise did not file a grievance within the required 15-day time frame following

her injury on October 6, 2015. SMF, ¶38. Rather, she waited until January 6, 2016,

to submit a grievance, which related to her disagreement with the medical care she

received. SMF, ¶52. See also, Exhibit A, Attachment 2. She did not appeal a single

grievance to final review through SOIGA prior to 2017 and never filed a grievance

against any of the Commonwealth Defendants. SMF, ¶¶39-49. See also, Exhibit A,

Attachment 2.    Accordingly, Plaintiff has failed to exhaust her administrative

remedies with respect to the claims pending against the Commonwealth Defendants.



                                          9
     Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 10 of 12



Moreover, there is no evidence that the prison’s administrative remedies were

unavailable to Plaintiff. Accordingly, her claims must be dismissed.

      There is no evidence in the record that SCI Muncy’s grievance system operates

as a dead end. Likewise, there is no evidence that the procedures set forth in DC

ADM 804 are so opaque that “no ordinary prisoner can discern or navigate it.”

Finally, there is no evidence that Plaintiff was thwarted by prison administration in

her efforts to use the grievance system.    Plaintiff’s own testimony establishes that

she simply did not know the procedure to follow to file a grievance—despite having

it readily available to her by reviewing her inmate handbook or DC ADM 804—and

she did not bother to find out the proper procedures. Dixon, 192:17-193:15. Indeed,

contrary to any claim Plaintiff may raise to the contrary, the documentary evidence

demonstrates that when Plaintiff failed to properly follow the prison’s grievance

procedure, DOC employees explained to Plaintiff what she was doing wrong and how

she could correct it. Dixon, Exhibit 1, DEF.DOC000246, DEF.DOC000245; Dixon,

Exhibit 2, DEF.DOC000252, DEF.DOC000251; Dixon, Exhibit 6, DEF.DOC000250.

Despite the corrective instruction, Ms. Dixon still failed to follow the DOC’s

grievance procedure to properly exhaust her administrative remedies with respect to

any Commonwealth Defendant, therefore, she has procedurally defaulted her claims.

As a result, her Amended Complaint must be dismissed with prejudice.




                                           10
    Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 11 of 12



                                  Respectfully submitted,

                                  JOSH SHAPIRO
                                  Attorney General

                              By: s/ Karen M. Romano
Office of Attorney General         KAREN M. ROMANO
15th Floor, Strawberry Square      Acting Chief Deputy Attorney General
Harrisburg, PA 17120               Litigation Section
Phone: (717) 787-2717              Attorney ID 88848
kromano@attorneygeneral.gov
                                   Counsel for Commonwealth Defendants
Date: July 29, 2019




                                    11
     Case 3:17-cv-01827-RDM-SES Document 91 Filed 07/29/19 Page 12 of 12



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE DIXON,                     :             No. 3:17-CV-1827
                        Plaintiff :
                                  :             Judge Mariani
                v.                :             Magistrate Judge Schwab
                                  :
PENNSYLVANIA DEPARTMENT OF        :
CORRECTIONS, et al.,              :             Electronically Filed Document
                                  :
                                  :             Complaint Filed 10/05/17
                                  :
                     Defendants :


                        CERTIFICATE OF SERVICE

      I, Karen M. Romano, Acting Chief Deputy Attorney General for the

Commonwealth of Pennsylvania, Office of Attorney General, hereby certify that on

July 29, 2019, I caused to be served a true and correct copy of the foregoing

document titled Motion for Summary Judgment to the following:

Jennifer J. Tobin, Esquire          Paula A. Koczan, Esquire
Tobin Law Office, LLC               Michael C. Hamilton, Esquire
702 North 3rd Street, #71           Weber Gallagher
Philadelphia, PA 19123              4 PPG Place, 5th Floor
Counsel for Plaintiff               Pittsburgh, PA 15222
                                    Counsel for Defendants Rishel and
                                    Correct Care Solutions, LLC



                                    s/ Karen M. Romano
                                    KAREN M. ROMANO
                                    Acting Chief Deputy Attorney General
